PER CURIAM.
Leo F. Maier contends the trial court erred when sentencing him after a violation of probation. The State concedes it was error to fail to reduce the probationary portion of the sentence by time previously served on probation, resulting in a sentence of incarceration and probation that exceeds the statutory maximum. See State v. Summers, 642 So.2d 742 (Fla.1994). We remand for the trial court to amend the sentence to reflect credit for time previously served on probation against the three years’ probation ordered in this sentence. Maier does not need to be present for correction of the sentence.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.